
	

114 HR 4379 IH: Defending Gun Rights Against Executive Overreach Act
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4379
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the use of Federal funds to further restrict conduct in relation to firearms.
	
	
 1.Short title This Act may be cited as the Defending Gun Rights Against Executive Overreach Act. 2.Prohibitions on use of Federal funds to further restrict conduct in relation to firearmsNo Federal funds shall be used to—
 (1)impose a limitation on the conduct of an individual in relation to a firearm that is more restrictive than the limitations on the conduct that are in effect as of January 5, 2016; or
 (2)change the operation of the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act.
			
